DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 09/28/2022, with respect to the semiconductor module being secured to the cooling system by the fastening module and the fastening module thermally coupling the driver circuit to the cooling system have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hotta et al. (US 2013/0277820).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 21, the claim requires “each of the at least one semiconductor module comprises a heat conductive structure which penetrates the cooling system to interface with the cooling medium,” which is not described in the specification. Paragraph 17 of the pre-grant publication of this application discusses “cooling fins” as part of a “closed metal cooler.” No description is given of the semiconductor module including fins.
Claims 22 is unsupported due to its dependence on unsupported claim 21.
In reference to claim 25, the claim includes the limitation “wherein the mechanical coupling is provided independent of…the thermal coupling.” This is not disclosed. Paragraph 41 of the pre-grant publication discloses the thermal and physical coupling of the driver circuit occurs via the fastening modules 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 21, the claim requires “each of the at least one semiconductor module comprises a heat conductive structure which penetrates the cooling system to interface with the cooling medium,” however the only such structure disclosed is cooling fins that are part of a closed metal cooler and not part of the semiconductor module. Therefore, the structure of the heat conductive structure which penetrates the cooling system is unclear.
Claim 22 is indefinite due to its dependence on indefinite claim 21.
In reference to claim 25, the claim includes the limitation “wherein the mechanical coupling is provided independent of…the thermal coupling.” As discussed above, mechanical coupling independent of the thermal coupling is not disclosed. Therefore, it is unclear how or with what structure the driver circuit is coupled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2013/0277820) in view of Fukase et al. (US 2019/0103344).
In reference to claim 1, Hotta et al. (US 2013/0277820), hereafter “Hotta,” discloses an arrangement, with reference to Figure 1, comprising: 
at least one semiconductor module 11, paragraph 44; 
a driver circuit 30 for the at least one semiconductor module, paragraph 36;
at least one fastening module 50, and 
a cooling system 40, 
wherein the at least one semiconductor module is secured to the cooling system by the at least one fastening module, paragraphs 81 and 82, and 
wherein the at least one fastening module thermally couples the driver circuit to the cooling system, paragraphs 72 and 73.
Hotta does not disclose the at least one semiconductor module is made of silicon carbide.
Fukase et al. (US 2019/0103344) discloses a semiconductor device including teaching at least one semiconductor module is made of silicon carbide, paragraph 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one semiconductor module to be made of silicon carbide. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one semiconductor material for another. 
In reference to claim 4, Hotta discloses the at least one fastening module comprises at least one of a screw 62 and a clamp 50, paragraph 81. 
In reference to claim 5, Hotta discloses an air gap (between circuit 30 and plate-like portion 55) is provided between the driver circuit 30 and the at least one semiconductor module 11, Figure 1 and paragraph 71.
In reference to claim 7, Hotta discloses the cooling system has multiple cooling modules, wherein the driver circuit is connected to at least one cooling module, paragraphs 72 and 73, see also annotated Figure 2 below.


[AltContent: arrow][AltContent: arrow]In reference to claim 8, Hotta discloses the cooling system is designed to accommodate a cooling medium and to actively cool the driver circuit, paragraphs 61, 65, and 66.
In reference to claims 21 and 22, Hotta discloses each of the at least one semiconductor module comprises a heat conductive structure which penetrates the cooling system to interface with the cooling medium, wherein the heat conductive structure is a plurality of cooling fins or a plurality of pin fins, paragraphs 46 and 47.
In reference to claim 23, Hotta does not disclose the at least one semiconductor module comprises a connection terminal for alternating current and three connection terminals for direct current, two of the three connection terminals provided for a first polarity and one of the three connection terminals provided for a second polarity.
Fukase discloses a semiconductor device including teaching the at least one semiconductor module comprises a connection terminal for alternating current, 6 in Figure 2 and three connection terminals for direct current, two of the three connection terminals provided for a first polarity 3 and one of the three connection terminals 4 provided for a second polarity, paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one semiconductor module to comprise a connection terminal for alternating current and three connection terminals for direct current, two of the three connection terminals provided for a first polarity and one of the three connection terminals provided for a second polarity. One would have been motivated to do so in order to form parallel power conversion circuits, paragraph 20.
In reference to claim 24, Fukase discloses the at least one semiconductor module further comprises a plurality of control pins 7, paragraph 36.
In reference to claim 25, Hotta discloses the at least on fastening module mechanically couples the driver circuit to the cooling system, and where the mechanical coupling is provided independent of or in addition to the thermal coupling, paragraphs 72 and 73.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2013/0277820) in view of Fukase et al. (US 2019/0103344) as applied to claim 1 above and further in view of Coico et al. (US 2006/0202325).
In reference to claim 2, Hotta does not disclose wherein the at least one fastening module is a plurality of fastening modules, and each of the at least one semiconductor module is secured to the cooling system by two of the plurality of fastening modules.
Coico et al. (US 2006/0202325) teaches a semiconductor device package including teaching at least one fastening module, 114 in Figures 3 and 8, as a plurality of fastening modules, 114 in Figure 9, paragraph 38, and each of the at least one semiconductor module 106, 118, paragraph 30, is secured by two fastening modules 114, Figures 3 and 9 and paragraphs 35, 36, and 38. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one fastening module to be a plurality of fastening modules, and each of the at least one semiconductor module to be secured to the cooling system by two of the plurality of fastening modules.
In this case, in view of Coico, to do so would merely be to apply a variation of known work in a related field to achieve predictable results based on design incentives, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385,  (2007).

Claims 3, 6, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2013/0277820) in view of Fukase et al. (US 2019/0103344) as applied to claims 1 and 25 above and further in view of Dede et al. (US 10,149,413).
In reference to claims 3 and 26, Hotta does not disclose a thermal interface is provided between the driver circuit and the at least one fastening module, the thermal interface comprising a thermally conductive material.
Dede et al. (US 10,149,413) discloses a semiconductor device including teaching a thermal interface 128 in Figure 1 is provided between the driver circuit 116 and a mount 120a, 120b, the thermal interface comprising a thermally conductive material, col. 4 line 54 to col. 5 lines 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a thermal interface to be provided between the driver circuit and the at least one fastening module, the thermal interface comprising a thermally conductive material. To do so would have merely been to apply a known technique to improve similar devices in the same way, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. C. In this case to provide a heat dissipation path between electronic components and a cooling assembly.
In reference to claim 6, Hotta discloses the driver circuit is arranged on a printed circuit board, paragraph 36.
Hotta is silent regarding the circuit board is arranged between the driver circuit and the at least one fastening module.
	Dede teaches the driver circuit 116 in Figure 1 on the side of the circuit board 114 opposite the semiconductor modules 112 and cooling system 102, col. 4 lines 1-24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the circuit board to be arranged between the driver circuit and the at least one fastening module. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one known circuit configuration for another.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897